DETAILED ACTION
Applicant's preliminary amendments and remarks, filed 5/8/19, are fully acknowledged by the Examiner. Currently, claims 1-9 are pending with claim 9 new, and claims 1-8 amended. The following is a complete response to the 5/8/19 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, Madrid (US 2012/0209375) teaches a balloon dilation assembly configured to be used in balloon valvuloplasty comprising:
at least three outer balloons arranged in a circle (52) around a central balloon (50) and fixed to the central balloon (as in Figs. 3-4), whereby each balloon has a separate filling tube used for inflating each balloon separately (par. [0126] balloons are expanded separately).
Madrid does not necessitate, but teaches that some outer balloon which is shorter in length compared with the at least three outer balloons (par. [0199] Balloon length of some balloons may be shorter than VL and other balloons). However, while Madrid teaches outer balloons fused to the inner balloon (par. [0206]), Madrid is silent regarding the smaller balloon not fixed to the central balloon, and the shorter outer balloon is equipped with a sensing and/or stimulation system that includes an electrical pole.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794